F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                        August 19, 2005
                               TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                              Clerk

 UNITED STATES OF AMERICA,
             Plaintiff-Appellee.                        No. 04-7137
 v.                                            (D.C. No. CR-04-68-01-WH)
 JOSE JUAN AYON ROMERO,                                 (E.D. Okla.)
             Defendant-Appellant.


                          ORDER AND JUDGMENT *


Before EBEL, McKAY, and HENRY, Circuit Judges.



      After examining the briefs and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.

      Defendant pled guilty to possession of cocaine with intent to distribute in

violation of 21 U.S.C. § 841(a)(1). The district court sentenced him to ninety-six

months’ incarceration followed by a sixty-month term of supervised release.



      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
Defendant filed a timely notice of appeal. Rec., Vol. 1, Tab. 17. Thereafter,

Defendant’s counsel filed a brief following the mandate of Anders v. California,

386 U.S. 738 (1967), accompanied by a Motion to Withdraw. Defendant also

filed a brief articulating the bases he believes entitle him to relief.

      According to Defendant’s counsel, there are no arguable appealable issues.

Aplt. Anders Br. at 6-9. We have reviewed the record on appeal, as well as

Defendant’s brief, and conclude that counsel is correct in determining that there

are no non-frivolous issues that can be raised; nothing indicates that the district

court erred under United States v. Booker, __U.S.__, 125 S. Ct. 738 (2005), when

it imposed Defendant’s sentence. Counsel’s brief contains a certificate of service

indicating that Defendant was furnished with a copy of counsel’s brief on

April 21, 2005. Id. at 11. Accordingly, we GRANT counsel’s Motion to

Withdraw and AFFIRM the decision of the trial court.

                                                 Entered for the Court



                                                 Monroe G. McKay
                                                 Circuit Judge




                                           -2-